MORGAN STANLEY Financial Supplement - 2Q 2007 Table of Contents Page # 1 ……………. Quarterly Financial Summary 2 ……………. Quarterly Consolidated Income Statement Information 3-4 ……………. Quarterly Consolidated Financial Information and Statistical Data 5 ……………. Quarterly Institutional Securities Income Statement Information 6-7 ……………. Quarterly Institutional Securities Financial Information and Statistical Data 8 ……………. Quarterly Global Wealth Management Group Income Statement Information 9 ……………. Quarterly Global Wealth Management Group Financial Information and Statistical Data 10 ……………. Quarterly Asset Management Income Statement Information 11 ……………. Quarterly Asset Management Financial Information and Statistical Data 12 ……………. Quarterly Consolidated Assets Under Management or Supervision 13 ……………. Quarterly Discover Income Statement Information 14 ……………. Quarterly Discover Income Statement Information (Managed Loan Basis) 15 ……………. Quarterly Discover Financial Information and Statistical Data 16 ……………. Quarterly Intersegment Eliminations Income Statement Information 17 ……………. Quarterly Inst'l. Securities, Global Wealth Management Group and Asset Mgmt. Combined Income Statement Information 18 ……………. Quarterly Discover Financial Information (Managed Loan Basis) 19 ……………. Quarterly Discover Reconciliation of General Purpose Credit Card Loan Data (Current Year) 20 ……………. Quarterly Discover Reconciliation of General Purpose Credit Card Loan Data (Prior Year) 21 ……………. YTD Discover Reconciliation of General Purpose Credit Card Loan Data 22 ……………. Quarterly Discover Reconciliation of Managed Income Statement Data 23 ……………. Quarterly Reconciliation of Adjusted Assets 24 ……………. Illustration of Standard Equity Award Amortization 25 ……………. Legal Notice MORGAN STANLEY Quarterly Financial Summary (1) (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Net revenues Institutional Securities $ 5,437 $ 5,305 $ 4,894 $ 5,438 $ 7,124 $ 7,393 39 % 4 % $ 10,742 $ 14,517 35 % Global Wealth Management Group 1,289 1,400 1,371 1,452 1,511 1,642 17 % 9 % 2,689 3,153 17 % Asset Management 737 898 845 973 1,368 1,509 68 % 10 % 1,635 2,877 76 % Discover 1,089 1,191 1,047 963 1,025 1,035 (13 %) 1 % 2,280 2,060 (10 %) Intersegment Eliminations (49 ) (90 ) (46 ) (51 ) (47 ) (56 ) 38 % (19 %) (139 ) (103 ) 26 % Consolidated net revenues $ 8,503 $ 8,704 $ 8,111 $ 8,775 $ 10,981 $ 11,523 32 % 5 % $ 17,207 $ 22,504 31 % Income before taxes (2) Institutional Securities $ 1,721 $ 1,910 $ 1,932 $ 2,218 $ 2,860 $ 2,965 55 % 4 % $ 3,631 $ 5,825 60 % Global Wealth Management Group 24 161 166 175 229 269 67 % 17 % 185 498 169 % Asset Management 168 264 158 270 381 306 16 % (20 %) 432 687 59 % Discover 479 541 368 199 372 333 (38 %) (10 %) 1,020 705 (31 %) Intersegment Eliminations 19 (13 ) 15 12 5 1 108 % (80 %) 6 6 Consolidated income before taxes $ 2,411 $ 2,863 $ 2,639 $ 2,874 $ 3,847 $ 3,874 35 % 1 % $ 5,274 $ 7,721 46 % Earnings per basic share: (3) Income from continuing operations $ 1.57 $ 1.81 $ 1.83 $ 2.19 $ 2.52 $ 2.57 42 % 2 % $ 3.37 $ 5.09 51 % Discontinued operations $ (0.03 ) $ 0.01 $ - $ - $ 0.11 $ - * * $ (0.01 ) $ 0.12 * Earnings per basic share $ 1.54 $ 1.82 $ 1.83 $ 2.19 $ 2.63 $ 2.57 41 % (2 %) $ 3.36 $ 5.21 55 % Earnings per diluted share: (3) Income from continuing operations $ 1.51 $ 1.74 $ 1.75 $ 2.08 $ 2.40 $ 2.45 41 % 2 % $ 3.25 $ 4.86 50 % Discontinued operations $ (0.03 ) $ 0.01 $ - $ - $ 0.11 $ - * * $ (0.02 ) $ 0.10 * Earnings per diluted share $ 1.48 $ 1.75 $ 1.75 $ 2.08 $ 2.51 $ 2.45 40 % (2 %) $ 3.23 $ 4.96 54 % Average common shares outstanding Basic 1,020,041,181 1,013,241,715 1,010,468,365 997,892,310 1,009,186,993 996,544,761 1,016,756,096 1,002,894,369 Diluted 1,061,764,798 1,054,733,745 1,055,664,392 1,052,831,345 1,057,912,545 1,045,643,087 1,056,493,761 1,051,684,753 Period end common shares outstanding 1,070,407,513 1,071,786,172 1,058,664,567 1,048,877,006 1,061,644,077 1,051,690,047 1,071,786,172 1,051,690,047 Return on average common equity from continuing operations 21.9 % 23.7 % 22.8 % 26.1 % 28.8 % 27.5 % 22.8 % 28.2 % Return on average common equity 21.3 % 23.7 % 22.7 % 26.0 % 29.9 % 27.5 % 22.5 % 28.7 % (1) All periods have been restated to reflect the transfer of the real estate investing business from Institutional Securities to Asset Management. Real estate advisory and certain passive limited partnership interests remain in Institutional Securities. (2) Represents consolidated income from continuing operations before gain/(loss) from unconsolidated investees, taxes and gain/(loss) from discontinued operations. (3) Summation of the quarters' earnings per common share may not equal the annual amounts due to the averaging effect of the number of shares and share equivalents throughout the year. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 1 MORGAN STANLEY Quarterly Consolidated Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Investment banking $ 982 $ 1,132 $ 1,138 $ 1,503 $ 1,227 $ 1,913 69 % 56 % $ 2,114 $ 3,140 49 % Principal transactions: Trading 3,086 3,559 2,843 2,317 4,158 4,838 36 % 16 % 6,645 8,996 35 % Investments 300 629 300 578 880 1,004 60 % 14 % 929 1,884 103 % Commissions 920 994 880 976 1,005 1,123 13 % 12 % 1,914 2,128 11 % Fees: Asset management, distribution and admin. 1,268 1,321 1,312 1,337 1,479 1,596 21 % 8 % 2,589 3,075 19 % Merchant, cardmember and other 289 277 312 289 297 261 (6 %) (12 %) 566 558 (1 %) Servicing and securitization income 596 651 565 526 556 643 (1 %) 16 % 1,247 1,199 (4 %) Interest and dividends 10,544 10,111 12,664 11,880 14,814 16,066 59 % 8 % 20,655 30,880 50 % Other 134 125 132 228 245 290 132 % 18 % 259 535 107 % Total revenues 18,119 18,799 20,146 19,634 24,661 27,734 48 % 12 % 36,918 52,395 42 % Interest expense 9,461 9,965 11,803 10,620 13,485 16,007 61 % 19 % 19,426 29,492 52 % Provision for consumer loan losses 155 130 232 239 195 204 57 % 5 % 285 399 40 % Net revenues 8,503 8,704 8,111 8,775 10,981 11,523 32 % 5 % 17,207 22,504 31 % Compensation and benefits 4,242 3,802 3,305 3,506 4,992 5,218 37 % 5 % 8,044 10,210 27 % Occupancy and equipment 230 236 253 274 280 301 28 % 8 % 466 581 25 % Brokerage, clearing and exchange fees 292 340 339 334 361 366 8 % 1 % 632 727 15 % Information processing and communications 346 364 369 384 369 381 5 % 3 % 710 750 6 % Marketing and business development 238 297 291 418 294 340 14 % 16 % 535 634 19 % Professional services 433 537 548 724 499 626 17 % 25 % 970 1,125 16 % Other 311 265 367 261 339 417 57 % 23 % 576 756 31 % Total non-interest expenses 6,092 5,841 5,472 5,901 7,134 7,649 31 % 7 % 11,933 14,783 24 % Income from continuing operations before gain/(loss) from unconsolidated investees and taxes 2,411 2,863 2,639 2,874 3,847 3,874 35 % 1 % 5,274 7,721 46 % Gain/(loss) from unconsolidated investees (20 ) 23 20 (65 ) (27 ) (21 ) (191 %) 22 % 3 (48 ) * Provision for income taxes 789 1,058 811 607 1,261 1,271 20 % 1 % 1,847 2,532 37 % Income from continuing operations 1,602 1,828 1,848 2,202 2,559 2,582 41 % 1 % 3,430 5,141 50 % Discontinued operations (1) Gain/(loss) from discontinued operations (48 ) 21 5 6 174 0 * * (26 ) 174 * Income tax benefit/(provision) 20 (8 ) (2 ) (2 ) (61 ) 0 * * 11 (61 ) * Gain/(loss) from discontinued operations (28 ) 13 3 4 113 0 * * (15 ) 113 * Net income $ 1,574 $ 1,841 $ 1,851 $ 2,206 $ 2,672 $ 2,582 40 % (3 %) $ 3,415 $ 5,254 54 % Preferred stock dividend requirements $ - $ - $ - $ 19 $ 17 $ 17 * $ - $ 34 * Earnings applicable to common shareholders $ 1,574 $ 1,841 $ 1,851 $ 2,187 $ 2,655 $ 2,565 39 % (3 %) $ 3,415 $ 5,220 53 % Return on average common equity from continuing operations 21.9 % 23.7 % 22.8 % 26.1 % 28.8 % 27.5 % 22.8 % 28.2 % Return on average common equity 21.3 % 23.7 % 22.7 % 26.0 % 29.9 % 27.5 % 22.5 % 28.7 % Pre-tax profit margin (2) 28 % 33 % 33 % 33 % 35 % 34 % 31 % 34 % Compensation and benefits as a % of net revenues 50 % 44 % 41 % 40 % 46 % 45 % 47 % 45 % (1) Gain/(loss) from discontinued operations for the quarter ended Feb 28, 2007 reflects the operating results for Quilter Holdings Limited and the gain related to the sale of this business. (2) Income before taxes, excluding gain/(loss) from unconsolidated investees, as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 2 MORGAN STANLEY Quarterly Consolidated Financial Information and Statistical Data (unaudited) Quarter Ended Percentage Change From: Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007(1) May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 Morgan Stanley Total assets (millions) $ 959,950 $ 1,027,419 $ 1,029,354 $ 1,121,192 $ 1,182,061 $ 1,200,609 17 % 2 % Adjusted assets (millions) (2) $ 517,329 $ 534,034 $ 544,167 $ 639,079 $ 654,999 $ 706,304 32 % 8 % Period end common shares outstanding (millions) 1,070.4 1,071.8 1,058.7 1,048.9 1,061.6 1,051.7 (2 %) (1 %) Book value per common share $ 28.12 $ 29.97 $ 31.24 $ 32.67 $ 34.71 $ 36.52 22 % 5 % Shareholders' equity (millions) (3) $ 33,886 $ 35,902 $ 37,956 $ 40,248 $ 42,839 $ 44,385 24 % 4 % Total capital (millions) (4) $ 134,366 $ 145,849 $ 149,956 $ 162,134 $ 177,270 $ 187,250 28 % 6 % Worldwide employees 53,870 53,163 54,349 56,310 57,845 58,333 10 % 1 % Average Daily 95%/One-Day Value-at-Risk ("VaR") (5) Primary Market Risk Category ($ millions, pre-tax) Interest rate and credit spread $ 35 $ 39 $ 33 $ 34 $ 39 $ 40 Equity price $ 25 $ 29 $ 26 $ 32 $ 45 $ 44 Foreign exchange rate $ 9 $ 9 $ 7 $ 12 $ 15 $ 16 Commodity price $ 31 $ 28 $ 33 $ 30 $ 40 $ 34 Trading VaR $ 58 $ 63 $ 56 $ 61 $ 90 $ 81 Non - trading VaR $ 20 $ 26 $ 24 $ 18 $ 14 $ 17 Aggregate trading and non - trading VaR $ 65 $ 70 $ 66 $ 67 $ 92 $ 87 (1) Effective December 1, 2006, the Company elected early adoption of SFAS No. 157, "Fair Value Measurements", and SFAS No. 159, "The Fair Value Option for Financial Assets and Financial Liabilities - Including an amendment of FASB Statement No. 115." As a result of the adoption of SFAS No. 157 and SFAS No. 159, the Company recorded an after-tax cumulative effect adjustment of $186 million as an increase to the opening balance of retained earnings as of December 1, 2006. (2) Adjusted assets exclude certain self-funded assets considered to have minimal market, credit and/or liquidity risk that are generally attributable to matched book and securities lending businesses as measured by aggregate resale agreements and securities borrowed less non-derivative short positions. See page 23 for further information. (3) Includes common equity, preferred equity and junior subordinated debt issued to capital trusts. (4) Includes common equity, preferred equity, junior subordinated debt issued to capital trusts, capital units and the non-current portion of long-term debt. (5) 95%/One-Day VaR represents the loss amount that one would not expect to exceed, on average, more than five times every one hundred trading days in the Company's trading positions if the portfolio were held constant for a one day period. For a further discussion of the calculation of VaR and the limitations of the Company's VaR methodology, see Part II, Item 7A "Quantitative and Qualitative Disclosures about Market Risk" in the Company's Form 10-K for fiscal 2006. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 3 MORGAN STANLEY Quarterly Consolidated Financial Information and Statistical Data (unaudited) Quarter Ended Six Months Ended Feb 28, 2007 (1) May 31, 2007 May 31, 2007 (1) Average tier 1 equity (billions) (2) Average common equity (billions) (2) Return on average common equity Average tier 1 equity (billions) (2) Average common equity (billions) (2) Return on average common equity Average tier 1 equity (billions) (2) Average common equity (billions) (2) Return on average common equity Institutional Securities $ 21.0 $ 20.0 39 % $ 23.7 $ 22.8 35 % $ 22.4 $ 21.4 37 % Global Wealth Management Group 1.5 1.7 33 % 1.5 1.6 41 % 1.5 1.7 37 % Asset Management 2.3 3.0 31 % 2.7 3.4 23 % 2.5 3.2 27 % Securities Business 24.8 24.7 37 % 27.9 27.8 34 % 26.4 26.3 36 % Discover 4.6 5.5 17 % 4.5 5.3 16 % 4.6 5.4 16 % Capital surplus (unallocated) 5.1 5.1 4.2 4.2 4.6 4.6 Total - continuing operations 34.5 35.3 29 % 36.6 37.3 27 % 35.6 36.3 28 % Discontinued operations 0.0 0.2 0.0 0.1 0.0 0.1 Firm $ 34.5 $ 35.5 30 % $ 36.6 $ 37.4 27 % $ 35.6 $ 36.4 29 % Quarter Ended Six Months Ended Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 May 31, 2006 Average common equity (billions) Return on average common equity Average common equity (billions) Return on average common equity Average common equity (billions) Return on average common equity Average common equity (billions) Return on average common equity Average common equity (billions)(2) Return on average common equity Institutional Securities $ 16.0 29 % $ 17.9 28 % $ 18.6 30 % $ 19.4 35 % $ 16.9 28 % Global Wealth Management Group 3.3 2 % 3.1 14 % 2.8 16 % 2.8 18 % 3.2 8 % Asset Management 2.2 18 % 2.3 28 % 2.5 15 % 2.7 23 % 2.2 23 % Securities Business 21.5 24 % 23.3 26 % 23.9 27 % 24.9 32 % 22.3 25 % Discover 4.6 26 % 5.0 27 % 5.1 19 % 5.1 15 % 4.8 27 % Capital surplus (unallocated) 3.2 2.6 3.4 3.5 3.0 Total - continuing operations 29.3 22 % 30.9 24 % 32.4 23 % 33.5 26 % 30.1 23 % Discontinued operations 0.2 0.2 0.2 0.2 0.2 Firm $ 29.5 21 % $ 31.1 24 % $ 32.6 23 % $ 33.7 26 % $ 30.3 23 % (1) For the quarter ended Feb 28, 2007, the Company had reassessed the amount of capital required to support the market risks and credit risks in its Global Wealth Management business. (2) The Company uses an economic capital model to determine the amount of equity capital needed to support the risk of its business activities and to ensure that the Company remains adequately capitalized. Economic capital is defined as the amount of capital needed to run the business through the business cycle and satisfy the requirements of regulators, rating agencies and the market. The Company's methodology is based on a going concern approach that assigns economic capital to each segment based on regulatory capital usage plus additional capital for stress losses, goodwill and principal investment risk. The economic capital model and allocation methodology may be enhanced over time in response to changes in the business and regulatory environment. Beginning in 1Q07, economic capital is met by regulatory Tier 1 equity (including common shareholders' equity, certain preferred stock, eligible hybrid capital instruments and deductions of goodwill and certain intangibles and deferred tax assets), subject to regulatory limits.This enhancement to the Company's equity capital model and related disclosures has been made on a prospective basis. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation.Additionally, the average common equity related to Quilter Holdings Limited has been reclassed to discontinued operations in all periods. Refer to Legal Notice page 25. 4 MORGAN STANLEY Quarterly Institutional Securities Income Statement Information (unaudited, dollars in millions) Quarter Ended (1) Percentage Change From: Six Months Ended Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 (2) May 31, 2007 (2) 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 (2) Percentage Change Investment banking $ 892 $ 1,035 $ 992 $ 1,309 $ 1,032 $ 1,704 65 % 65 % $ 1,927 $ 2,736 42 % Principal transactions: Tading 2,963 3,442 2,728 2,193 4,029 4,705 37 % 17 % 6,405 8,734 36 % Investments 243 389 114 335 350 396 2 % 13 % 632 746 18 % Commissions 610 693 630 673 691 766 11 % 11 % 1,303 1,457 12 % Asset management, distribution and admin. fees 8 29 19 17 25 25 (14 %) 37 50 35 % Servicing income 0 0 0 0 35 42 * 20 % 0 77 * Interest and dividends 9,788 9,318 11,823 11,044 13,960 15,132 62 % 8 % 19,106 29,092 52 % Other 95 86 91 172 168 227 164 % 35 % 181 395 118 % Total revenues 14,599 14,992 16,397 15,743 20,290 22,997 53 % 13 % 29,591 43,287 46 % Interest expense 9,162 9,687 11,503 10,305 13,166 15,604 61 % 19 % 18,849 28,770 53 % Net revenues 5,437 5,305 4,894 5,438 7,124 7,393 39 % 4 % 10,742 14,517 35 % Total non-interest expenses 3,716 3,395 2,962 3,220 4,264 4,428 30 % 4 % 7,111 8,692 22 % Income from continuing operations before gain/(loss) from unconsolidated investees and taxes 1,721 1,910 1,932 2,218 2,860 2,965 55 % 4 % 3,631 5,825 60 % Gain/(loss) from unconsolidated investees (19 ) 23 21 (64 ) (26 ) (20 ) (187 %) 23 % 4 (46 ) * Income before taxes 1,702 1,933 1,953 2,154 2,834 2,945 52 % 4 % 3,635 5,779 59 % Provision for income taxes 528 703 562 439 884 937 33 % 6 % 1,231 1,821 48 % Income from continuing operations (3) $ 1,174 $ 1,230 $ 1,391 $ 1,715 $ 1,950 $ 2,008 63 % 3 % $ 2,404 $ 3,958 65 % Return on average common equity (4) 29 % 28 % 30 % 35 % 39 % 35 % 28 % 37 % Pre-tax profit margin (5) 32 % 36 % 40 % 41 % 40 % 40 % 34 % 40 % (1) All periods have been restated to reflect the transfer of the real estate investing business from Institutional Securities to Asset Management.Real estate advisory and certain passive limited partnership interests remain in Institutional Securities. (2) Principal transactions investments revenue reflects net gain/(loss) on investments marked at fair value.The related investment asset balance for the quarters ended Feb 28, 2007 and May 31, 2007 are $4.4 billion and $5.9 billion, respectively. (3) Excludes gain/(loss) from discontinued operations. (4) Refer to page 4 for the allocation of average common equity. (5) Income before taxes, excluding gain/(loss) from unconsolidated investees, as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 5 MORGAN STANLEY Quarterly Financial Information and Statistical Data Institutional Securities (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Investment Banking Advisory revenue $ 344 $ 365 $ 444 $ 600 $ 373 $ 725 99 % 94 % $ 709 $ 1,098 55 % Underwriting revenue Equity 197 371 237 254 300 493 33 % 64 % 568 793 40 % Fixed income 351 299 311 455 359 486 63 % 35 % 650 845 30 % Total underwriting revenue $ 548 $ 670 $ 548 $ 709 $ 659 $ 979 46 % 49 % $ 1,218 $ 1,638 34 % Total investment banking revenue $ 892 $ 1,035 $ 992 $ 1,309 $ 1,032 $ 1,704 65 % 65 % $ 1,927 $ 2,736 42 % Sales & Trading(1) Equity $ 1,656 $ 1,669 $ 1,520 $ 1,436 $ 2,209 $ 2,216 33 % $ 3,325 $ 4,425 33 % Fixed income 2,651 2,131 2,257 2,216 3,393 2,859 34 % (16 %) 4,782 6,252 31 % Other (108 ) (34 ) (99 ) (47 ) (88 ) (76 ) (124 %) 14 % (142 ) (164 ) (15 %) Total sales & trading net revenue $ 4,199 $ 3,766 $ 3,678 $ 3,605 $ 5,514 $ 4,999 33 % (9 %) $ 7,965 $ 10,513 32 % Fiscal View Calendar View Quarter Ended (2) Five Months Ended (2) Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 May 31, 2006 May 31, 2007 Mergers and acquisitions announced transactions Morgan Stanley global market volume (billions) $ 301.2 $ 178.8 $ 167.4 $ 373.9 $ 316.8 $ 484.7 $ 314.5 $ 698.1 Market share 42.1 % 20.6 % 23.1 % 36.9 % 33.5 % 31.3 % 25.0 % 32.7 % Rank 2 3 4 1 2 4 3 2 Mergers and acquisitions completed transactions Morgan Stanley global market volume (billions) $ 176.8 $ 182.3 $ 172.6 $ 227.3 $ 181.7 $ 338.9 $ 290.1 $ 488.8 Market share 27.5 % 29.5 % 25.9 % 32.3 % 22.2 % 42.7 % 28.1 % 38.5 % Rank 3 2 5 1 3 1 2 1 Global equity and related issues Morgan Stanley global market volume (billions) $ 10.8 $ 19.2 $ 10.5 $ 14.9 $ 13.9 $ 20.0 $ 24.0 $ 26.0 Market share 7.4 % 9.3 % 8.5 % 6.6 % 7.6 % 8.6 % 8.4 % 7.7 % Rank 4 2 4 6 4 3 3 5 Global IPO's Morgan Stanley global market volume (billions) $ 2.7 $ 7.6 $ 5.2 $ 6.1 $ 4.0 $ 6.3 $ 9.0 $ 8.0 Market Share 6.8 % 11.0 % 11.1 % 6.3 % 7.6 % 8.0 % 9.8 % 7.7 % Rank 5 3 1 6 3 4 2 3 Global debt Morgan Stanley global market volume (billions) $ 96.1 $ 102.3 $ 89.2 $ 111.5 $ 100.5 $ 133.4 $ 178.3 $ 203.1 Market share 5.9 % 5.9 % 5.6 % 5.3 % 5.6 % 6.6 % 6.2 % 6.2 % Rank 5 5 7 7 5 3 5 5 (1) Includes principal transactions trading, commissions and net interest revenue. Equity and Fixed income sales and trading net revenue have been restated to include certain funding costs not previously allocated to those businesses. Othersales and trading net revenue primarily includes results related toInvestment Banking and otheractivities. (2) Source: Thomson Financial, data as of June 7, 2007. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 6 MORGAN STANLEY Quarterly Financial Information and Statistical Data Institutional Securities (unaudited, dollars in billions) Quarter Ended Percentage Change From: Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 Corporate funded loans Investment grade $ 5.6 $ 6.2 $ 7.4 $ 6.4 $ 6.2 $ 13.7 121 % 121 % Non-investment grade 2.9 2.9 5.4 3.4 3.9 4.9 69 % 26 % Total corporate funded loans $ 8.5 $ 9.1 $ 12.8 $ 9.8 $ 10.1 $ 18.6 104 % 84 % Corporate lending commitments Investment grade $ 29.2 $ 27.1 $ 26.2 $ 32.2 $ 30.3 $ 39.3 45 % 30 % Non-investment grade 5.3 8.2 18.4 17.0 22.9 31.5 * 38 % Total corporate lending commitments $ 34.5 $ 35.3 $ 44.6 $ 49.2 $ 53.2 $ 70.8 101 % 33 % Corporate funded loans plus lending commitments Investment grade $ 34.8 $ 33.3 $ 33.6 $ 38.6 $ 36.5 $ 53.0 59 % 45 % Non-investment grade $ 8.2 $ 11.1 $ 23.8 $ 20.4 $ 26.8 $ 36.4 * 36 % % investment grade 81 % 75 % 59 % 65 % 58 % 59 % % non-investment grade 19 % 25 % 42 % 35 % 42 % 41 % Total corporate funded loans and lending commitments $ 43.0 $ 44.4 $ 57.4 $ 59.0 $ 63.3 $ 89.4 101 % 41 % Hedges (1) $ 17.7 $ 23.8 $ 24.3 $ 26.5 $ 29.9 $ 34.4 45 % 15 % Total corporate funded loans and lending commitments net of hedges $ 25.3 $ 20.6 $ 33.1 $ 32.5 $ 33.4 $ 55.0 167 % 65 % (1) Includes both internal and external hedges utilized by the lending business. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 7 MORGAN STANLEY Quarterly Global Wealth Management Group Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Investment banking $ 67 $ 95 $ 120 $ 146 $ 166 $ 164 73 % (1 %) $ 162 $ 330 104 % Principal transactions: Trading 125 120 117 125 129 133 11 % 3 % 245 262 7 % Investments 1 27 16 13 (2 ) 20 (26 %) * 28 18 (36 %) Commissions 310 302 252 304 315 357 18 % 13 % 612 672 10 % Asset management, distribution and admin fees 667 691 704 695 729 769 11 % 5 % 1,358 1,498 10 % Interest and dividends 203 243 265 293 274 298 23 % 9 % 446 572 28 % Other 31 36 26 37 38 40 11 % 5 % 67 78 16 % Total revenues 1,404 1,514 1,500 1,613 1,649 1,781 18 % 8 % 2,918 3,430 18 % Interest expense 115 114 129 161 138 139 22 % 1 % 229 277 21 % Net revenues 1,289 1,400 1,371 1,452 1,511 1,642 17 % 9 % 2,689 3,153 17 % Total non-interest expenses 1,265 1,239 1,205 1,277 1,282 1,373 11 % 7 % 2,504 2,655 6 % Income before taxes 24 161 166 175 229 269 67 % 17 % 185 498 169 % Provision for income taxes 9 54 55 54 88 104 93 % 18 % 63 192 * Income from continuing operations $ 15 $ 107 $ 111 $ 121 $ 141 $ 165 54 % 17 % $ 122 $ 306 151 % Return on average common equity (1) 2 % 14 % 16 % 18 % 33 % 41 % 8 % 37 % Pre-tax profit margin (2) 2 % 12 % 12 % 12 % 15 % 16 % 7 % 16 % (1) Refer to page 4 for the allocation of average common equity. (2) Income before taxes as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 8 MORGAN STANLEY Quarterly Financial Information and Statistical Data Global Wealth Management Group (unaudited) Quarter Ended Percentage Change From: Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 Global representatives 8,913 8,091 7,982 7,944 7,993 8,137 1 % 2 % Annualized revenue per global representative (thousands) (1) $ 562 $ 659 $ 682 $ 729 $ 758 $ 814 24 % 7 % Assets by client segment (billions) $10m or more 166 170 176 199 210 223 31 % 6 % $1m - $10m 220 220 229 243 248 268 22 % 8 % Subtotal -> $1m 386 390 405 442 458 491 26 % 7 % $100k - $1m 177 180 180 177 174 180 3 % < $100k 32 29 28 27 26 24 (17 %) (8 %) Client assets excluding corporate/other 595 599 613 646 658 695 16 % 6 % Corporate / other 29 30 29 30 32 33 10 % 3 % Total client assets (billions) $ 624 $ 629 $ 642 $ 676 $ 690 $ 728 16 % 6 % % of assets by client segment> $1m (2) 65 % 65 % 66 % 68 % 70 % 71 % Fee-based client account assets (billions) (3) $ 173 $ 180 $ 183 $ 195 $ 202 $ 210 17 % 4 % Fee-based assets as a % of client assets 28 % 29 % 29 % 29 % 29 % 29 % Bank deposit program (millions) $ 7,319 $ 9,114 $ 9,839 $ 13,301 $ 16,364 $ 18,226 100 % 11 % Client assets per global representative (millions) (4) $ 70 $ 78 $ 80 $ 85 $ 86 $ 89 14 % 3 % Domestic retail net new assets (billions) (5) $ - $ 2.4 $ 5.4 $ 0.7 $ 6.7 $ 8.7 * 30 % Domestic retail locations 484 473 460 453 451 453 (4 %) (1) Annualized revenue divided by average global representative headcount. (2) Excludes corporate/other assets. (3) Represents the amount of assets in client accounts where the basis of payment for services is a fee calculated on those assets. (4) Total client assets divided by period end global representative headcount. (5) Represents net new assets in the U.S. broad-based branch system. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 9 MORGAN STANLEY Quarterly Asset Management Income Statement Information (unaudited, dollars in millions) Quarter Ended (1) Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 (2) May 31, 2007 (2) 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 (2) Change Investment banking $ 23 $ 35 $ 26 $ 54 $ 31 $ 61 74 % 97 % $ 58 $ 92 59 % Principal transactions: Investments 56 213 170 230 532 588 176 % 11 % 269 1,120 * Commissions 7 7 5 6 6 6 (14 %) 14 12 (14 %) Asset management, distribution and admin fees 644 636 629 665 768 844 33 % 10 % 1,280 1,612 26 % Interest and dividends 6 10 21 11 14 29 190 % 107 % 16 43 169 % Other 6 5 5 10 34 18 * (47 %) 11 52 * Total revenues 742 906 856 976 1,385 1,546 71 % 12 % 1,648 2,931 78 % Interest expense 5 8 11 3 17 37 * 118 % 13 54 * Net revenues 737 898 845 973 1,368 1,509 68 % 10 % 1,635 2,877 76 % Total non-interest expenses 569 634 687 703 987 1,203 90 % 22 % 1,203 2,190 82 % Income before taxes 168 264 158 270 381 306 16 % (20 %) 432 687 59 % Provision for income taxes 67 103 63 110 149 107 4 % (28 %) 170 256 51 % Income from continuing operations $ 101 $ 161 $ 95 $ 160 $ 232 $ 199 24 % (14 %) $ 262 $ 431 65 % Return on average common equity (3) 18 % 28 % 15 % 23 % 31 % 23 % 23 % 27 % Pre-tax profit margin (4) 23 % 29 % 19 % 28 % 28 % 20 % 26 % 24 % (1) All periods have been restated to reflect the transfer of the real estate investing business from Institutional Securities to Asset Management.Real estate advisory and certain passive limited partnership interests remain in Institutional Securities. (2) Principal transactions investments revenue reflects net gain/(loss) on investments marked at fair value including real estate funds, private equity funds and seed capital investments.The related investment asset balance for the quarters ended Feb 28, 2007 and May 31, 2007 are $2.9 billion and $3.9 billion, respectively. (3) Refer to page 4 for the allocation of average common equity. (4) Income before taxes as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 10 MORGAN STANLEY Quarterly Financial Information and Statistical Data Asset Management (unaudited, dollars in billions) Quarter Ended (1) Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Assets under management or supervision Net flows by distribution channel Americas Retail Morgan Stanley Brand $ (3.1 ) $ (2.1 ) $ (2.2 ) $ (1.9 ) $ (2.0 ) $ 0.1 105 % 105 % $ (5.2 ) $ (1.9 ) 63 % Americas Retail Van Kampen Brand (0.7 ) (0.4 ) (0.8 ) (0.1 ) 0.0 0.0 * (1.1 ) 0.0 * Americas Intermediary 1.7 4.0 1.5 1.0 1.0 1.8 (55 %) 80 % 5.7 2.8 (51 %) U.S. Institutional (4.7 ) (4.7 ) (2.7 ) (1.0 ) 0.1 1.3 128 % * (9.4 ) 1.4 115 % Non- U.S. 1.2 2.5 0.3 2.5 4.7 4.1 64 % (13 %) 3.7 8.8 138 % Net flows excluding money markets $ (5.6 ) $ (0.7 ) $ (3.9 ) $ 0.5 $ 3.8 $ 7.3 * 92 % $ (6.3 ) $ 11.1 * Money Market Net Flows Institutional 4.0 (1.4 ) 2.8 7.7 2.5 3.5 * 40 % 2.6 6.0 131 % Retail (5.7 ) (3.0 ) (0.7 ) (3.3 ) (1.8 ) (1.5 ) 50 % 17 % (8.7 ) (3.3 ) 62 % Total money market net flows $ (1.7 ) $ (4.4 ) $ 2.1 $ 4.4 $ 0.7 $ 2.0 145 % 186 % $ (6.1 ) $ 2.7 144 % Total net flows $ (7.3 ) $ (5.1 ) $ (1.8 ) $ 4.9 $ 4.5 $ 9.3 * 107 % $ (12.4 ) $ 13.8 * Assets under management or supervision by distribution channel Americas Retail Morgan Stanley Brand $ 65 $ 63 $ 61 $ 63 $ 62 $ 67 6 % 8 % Americas Retail Van Kampen Brand 90 89 90 94 96 102 15 % 6 % Americas Intermediary 47 51 55 58 61 67 31 % 10 % U.S. Institutional 98 96 95 100 110 119 24 % 8 % Non- U.S. 77 80 84 93 102 111 39 % 9 % Total long term assets under management or supervision 377 379 385 408 431 466 23 % 8 % Institutional money markets/liquidity 37 37 40 49 52 57 54 % 10 % Retail money markets 41 38 38 35 33 32 (16 %) (3 %) Total Money Markets 78 75 78 84 85 89 19 % 5 % Total assets under management or supervision $ 455 $ 454 $ 463 $ 492 $ 516 $ 555 22 % 8 % Share of minority interest assets (2) 0 0 0 4 5 5 * Total $ 455 $ 454 $ 463 $ 496 $ 521 $ 560 23 % 7 % Assets under management or supervision by asset class Equity $ 230 $ 226 $ 226 $ 239 $ 245 $ 265 17 % 8 % Fixed income 90 91 93 94 94 98 8 % 4 % Money market 78 75 78 84 85 89 19 % 5 % Alternatives (3) 45 49 53 61 77 87 78 % 13 % Subtotal 443 441 450 478 501 539 22 % 8 % Unit trusts 12 13 13 14 15 16 23 % 7 % Total assets under management or supervision $ 455 $ 454 $ 463 $ 492 $ 516 $ 555 22 % 8 % Share of minority interest assets (2) 0 0 0 4 5 5 * Total $ 455 $ 454 $ 463 $ 496 $ 521 $ 560 23 % 7 % (1) Assets under managment or supervision and net flows by distribution channel for all periods have been restated to include amounts related to real estate funds previously managed within Institutional Securities. Additionally, the amounts reported for the real estate funds have been redefined to reflect invested equity in those funds. Previously, these amounts were disclosed on a gross real estate asset basis which included leverage. (2) Amount represents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. (3) Includes a range of alternative investment products such as real estate funds,hedge funds, private equity funds, funds of hedge funds and funds of private equity funds. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 11 MORGAN STANLEY Quarterly Financial Information and Statistical Data Consolidated Assets Under Management or Supervision (1) (unaudited, dollars in billions) Quarter Ended Percentage Change From: Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 Assets under management or supervision by distribution channel Americas Retail Morgan Stanley Brand $ 65 $ 63 $ 61 $ 63 $ 62 $ 67 6 % 8 % Americas Retail Van Kampen Brand 90 89 90 94 96 102 15 % 6 % Americas Intermediary 47 51 55 58 61 67 31 % 10 % U.S. Institutional 98 96 95 100 110 119 24 % 8 % Non - U.S. 77 80 84 93 102 111 39 % 9 % Total long term assets under management or supervision 377 379 385 408 431 466 23 % 8 % Institutional money markets/liquidity 37 37 40 49 52 57 54 % 10 % Retail money markets 41 38 38 35 33 32 (16 %) (3 %) Total Money Markets 78 75 78 84 85 89 19 % 5 % Sub-total assets under management or supervision 455 454 463 492 516 555 22 % 8 % Global Wealth Management Group 129 127 142 153 153 157 24 % 3 % Total assets under management or supervision $ 584 $ 581 $ 605 $ 645 $ 669 $ 712 23 % 6 % Share of minority interest assets (2) 0 0 0 4 5 5 * Total $ 584 $ 581 $ 605 $ 649 $ 674 $ 717 23 % 6 % Consolidated assets under management or supervision by asset class Equity $ 288 $ 288 $ 289 $ 307 $ 317 $ 344 19 % 9 % Fixed income 105 106 109 111 111 116 9 % 5 % Money market 82 79 83 89 90 94 19 % 4 % Alternatives (3) 45 49 53 61 77 87 78 % 13 % Subtotal 520 522 534 568 595 641 23 % 8 % Unit trusts 12 13 13 14 15 16 23 % 7 % Other (4) 52 46 58 63 59 55 20 % (7 %) Total assets under management or supervision $ 584 $ 581 $ 605 $ 645 $ 669 $ 712 23 % 6 % Share of minority interest assets (2) 0 0 0 4 5 5 * Total $ 584 $ 581 $ 605 $ 649 $ 674 $ 717 23 % 6 % (1) The amounts reported for the real estate funds have been redefined to reflect invested equity in those funds. Previously, these amounts were disclosed on a gross real estate asset basis which included leverage. (2) Amount represents Asset Management's proportional share of assets managed by entities in which it owns a minority interest. (3) Includes a range of alternative investment products such as real estate funds,hedge funds, private equity funds, funds of hedge funds and funds of private equity funds. (4) Includes assets under management or supervision associated with the Global Wealth Management Group. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 12 MORGAN STANLEY Quarterly Discover Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Merchant, cardmember and other fees $ 289 $ 277 $ 312 $ 289 $ 297 $ 261 (6 %) (12 %) $ 566 $ 558 (1 %) Servicing and securitization income 596 651 565 526 521 601 (8 %) 15 % 1,247 1,122 (10 %) Other 4 5 13 13 9 9 80 % 9 18 100 % Total non-interest revenues 889 933 890 828 827 871 (7 %) 5 % 1,822 1,698 (7 %) Interest revenue 586 608 642 622 680 704 16 % 4 % 1,194 1,384 16 % Interest expense 231 220 253 248 287 336 53 % 17 % 451 623 38 % Net interest income 355 388 389 374 393 368 (5 %) (6 %) 743 761 2 % Provision for consumer loan losses 155 130 232 239 195 204 57 % 5 % 285 399 40 % Net credit income 200 258 157 135 198 164 (36 %) (17 %) 458 362 (21 %) Net revenues 1,089 1,191 1,047 963 1,025 1,035 (13 %) 1 % 2,280 2,060 (10 %) Total non-interest expenses 610 650 679 764 653 702 8 % 8 % 1,260 1,355 8 % Income before gain/(loss) from unconsolidated investees and taxes 479 541 368 199 372 333 (38 %) (10 %) 1,020 705 (31 %) Gain/(loss) from unconsolidated investees (1 ) 0 (1 ) (1 ) (1 ) (1 ) * (1 ) (2 ) (100 %) Income before taxes 478 541 367 198 371 332 (39 %) (11 %) 1,019 703 (31 %) Provision for income taxes 178 203 125 - 138 123 (39 %) (11 %) 381 261 (31 %) Income from continuing operations $ 300 $ 338 $ 242 $ 198 $ 233 $ 209 (38 %) (10 %) $ 638 $ 442 (31 %) Return on average common equity (1) 26 % 27 % 19 % 15 % 17 % 16 % 27 % 16 % Pre-tax profit margin (2) 44 % 45 % 35 % 21 % 36 % 32 % 45 % 34 % (1) Refer to page 4 for the allocation of average common equity. (2) Income before taxes, excluding gain/(loss) from unconsolidated investees, as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 13 MORGAN STANLEY Quarterly Discover Income Statement Information (Managed loan basis) (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Merchant, cardmember and other fees $ 519 $ 541 $ 579 $ 542 $ 552 $ 551 2 % $ 1,060 $ 1,103 4 % Servicing and securitization income 0 0 0 0 0 0 0 0 Other 143 22 11 18 5 45 105 % * 165 50 (70 %) Total non-interest revenues 662 563 590 560 557 596 6 % 7 % 1,225 1,153 (6 %) Interest revenue 1,475 1,576 1,572 1,544 1,599 1,717 9 % 7 % 3,051 3,316 9 % Interest expense 541 576 619 614 649 747 30 % 15 % 1,117 1,396 25 % Net interest income 934 1,000 953 930 950 970 (3 %) 2 % 1,934 1,920 (1 %) Provision for consumer loan losses 507 372 496 527 482 531 43 % 10 % 879 1,013 15 % Net credit income 427 628 457 403 468 439 (30 %) (6 %) 1,055 907 (14 %) Net revenues 1,089 1,191 1,047 963 1,025 1,035 (13 %) 1 % 2,280 2,060 (10 %) Total non-interest expenses 610 650 679 764 653 702 8 % 8 % 1,260 1,355 8 % Income before gain/(loss) from unconsolidated investees and taxes 479 541 368 199 372 333 (38 %) (10 %) 1,020 705 (31 %) Gain/(loss) from unconsolidated investees (1 ) 0 (1 ) (1 ) (1 ) (1 ) * (1 ) (2 ) (100 %) Income before taxes 478 541 367 198 371 332 (39 %) (11 %) 1,019 703 (31 %) Provision for income taxes 178 203 125 - 138 123 (39 %) (11 %) 381 261 (31 %) Income from continuing operations $ 300 $ 338 $ 242 $ 198 $ 233 $ 209 (38 %) (10 %) $ 638 $ 442 (31 %) Return on average common equity (1) 26 % 27 % 19 % 15 % 17 % 16 % 27 % 16 % Pre-tax profit margin (2) 44 % 45 % 35 % 21 % 36 % 32 % 45 % 34 % (1) Refer to page 4 for the allocation of average common equity. (2) Income before taxes, excluding gain/(loss) from unconsolidated investees, as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 14 MORGAN STANLEY Quarterly Financial Information and Statistical Data Discover (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Total owned credit card loans (1) Period end $ 19,924 $ 21,764 $ 22,922 $ 23,588 $ 22,410 $ 22,548 4 % 1 % $ 21,764 $ 22,548 4 % Average $ 21,976 $ 19,664 $ 22,424 $ 22,539 $ 24,672 $ 21,286 8 % (14 %) $ 20,808 $ 22,960 10 % Total managed credit card loans (1)(2) Period end $ 47,825 $ 48,539 $ 49,585 $ 50,291 $ 50,730 $ 51,265 6 % 1 % $ 48,539 $ 51,265 6 % Average $ 47,575 $ 47,307 $ 48,763 $ 49,181 $ 51,390 $ 50,618 7 % (2 %) $ 47,439 $ 51,000 8 % Interest yield 12.13 % 12.69 % 12.38 % 12.23 % 12.27 % 12.38 % (31 bp) 11 bp 12.42 % 12.32 % (10 bp) Interest spread 7.44 % 7.78 % 7.07 % 6.86 % 6.85 % 6.96 % (82 bp) 11 bp 7.61 % 6.91 % (70 bp) Transaction volume (billions) $ 26.8 $ 28.5 $ 30.2 $ 29.1 $ 30.3 $ 29.9 5 % (1 %) $ 55.4 $ 60.2 9 % Net Sales 22.5 24.0 25.7 24.5 25.1 25.2 5 % 46.5 50.3 8 % Other transaction volume 4.3 4.5 4.5 4.6 5.2 4.7 4 % (10 %) 8.9 9.9 12 % Accounts (millions) 46.1 45.9 45.6 45.3 44.9 44.5 (3 %) (1 %) 45.9 44.5 (3 %) Active accounts (millions) 19.6 19.6 19.7 19.8 19.7 19.6 (1 %) 19.6 19.6 Average receivables per avg. active account (actual $) $ 2,457 $ 2,415 $ 2,484 $ 2,500 $ 2,590 $ 2,576 7 % (1 %) $ 2,436 $ 2,582 6 % Trans volume per avg. active account (actual $) $ 1,385 $ 1,457 $ 1,538 $ 1,481 $ 1,528 $ 1,520 4 % (1 %) $ 2,842 $ 3,048 7 % Net gain on securitization $ 139 $ 18 $ (2 ) $ 5 $ (4 ) $ 36 100 % * $ 157 $ 32 (80 %) Return on managed receivables (3) 2.56 % 2.84 % 1.96 % 1.62 % 1.84 % 1.62 % (122 bp) (22 bp) 2.70 % 1.73 % (97 bp) Credit quality Net charge-off rate 5.06 % 3.30 % 3.81 % 4.15 % 4.05 % 4.24 % 94 bp 19 bp 4.18 % 4.14 % (4 bp) Delinquency rate (over 30 days) 3.45 % 3.29 % 3.41 % 3.51 % 3.45 % 3.13 % (16 bp) (32 bp) 3.29 % 3.13 % (16 bp) Delinquency rate (over 90 days) 1.61 % 1.53 % 1.59 % 1.65 % 1.69 % 1.52 % (1 bp) (17 bp) 1.53 % 1.52 % (1 bp) Allowance for loan losses at period end $ 777 $ 773 $ 808 $ 828 $ 787 $ 781 1 % (1 %) $ 773 $ 781 1 % International managed credit card loans (2) Period end $ 4,183 $ 4,406 $ 4,522 $ 4,644 $ 4,575 $ 4,551 3 % (1 %) $ 4,406 $ 4,551 3 % Average $ 2,911 $ 4,049 $ 4,361 $ 4,419 $ 4,608 $ 4,548 12 % (1 %) $ 3,486 $ 4,578 31 % Accounts (millions) 2.6 2.9 2.9 3.0 3.0 3.0 3 % 2.9 3.0 3 % Payment services (millions of transactions) Discover network transaction volume 339 340 362 358 361 362 6 % 679 723 6 % PULSE network transaction volume 425 471 473 488 521 559 19 % 7 % 896 1,080 21 % Total network transaction volume 764 811 835 846 882 921 14 % 4 % 1,575 1,803 14 % (1) Includes the domestic and international consumer credit card businesses and excludes the commercial credit card business. (2) Includes owned and securitized credit card loans. (3) Annualized net income divided by average managed receivables. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 15 MORGAN STANLEY Quarterly Intersegment Eliminations Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Investment banking (1) $ 0 $ (33 ) $ 0 $ (6 ) $ (2 ) $ (16 ) 52 % * $ (33 ) $ (18 ) 45 % Principal transactions: Trading (2 ) (3 ) (2 ) (1 ) 0 0 * (5 ) 0 * Investments 0 0 0 0 0 0 0 0 Commissions (7 ) (8 ) (7 ) (7 ) (7 ) (6 ) 25 % 14 % (15 ) (13 ) 13 % Asset management, distribution and admin. fees (51 ) (35 ) (40 ) (40 ) (43 ) (42 ) (20 %) 2 % (86 ) (85 ) 1 % Interest and dividends (39 ) (68 ) (87 ) (90 ) (114 ) (97 ) (43 %) 15 % (107 ) (211 ) (97 %) Other (2 ) (7 ) (3 ) (4 ) (4 ) (4 ) 43 % (9 ) (8 ) 11 % Total revenues (101 ) (154 ) (139 ) (148 ) (170 ) (165 ) (7 %) 3 % (255 ) (335 ) (31 %) Interest expense (52 ) (64 ) (93 ) (97 ) (123 ) (109 ) (70 %) 11 % (116 ) (232 ) (100 %) Net revenues (49 ) (90 ) (46 ) (51 ) (47 ) (56 ) 38 % (19 %) (139 ) (103 ) 26 % Total non-interest expenses (68 ) (77 ) (61 ) (63 ) (52 ) (57 ) 26 % (10 %) (145 ) (109 ) 25 % Income before taxes 19 (13 ) 15 12 5 1 108 % (80 %) 6 6 Provision for income taxes 7 (5 ) 6 4 2 - * * 2 2 Income from continuing operations $ 12 $ (8 ) $ 9 $ 8 $ 3 $ 1 113 % (67 %) $ 4 $ 4 (1) Included in the May 31, 2006 amount is $30m related to the sale of the Company's aircraft leasing business. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 16 MORGAN STANLEY The following (page 17) presents more detailed financial information regarding the results of operations for the combined Institutional Securities, Global Wealth Management Group and Asset Management businesses.Morgan Stanley believes that a combined presentation is informative due to certain synergies among these businesses, as well as to facilitate comparisons of the Company’s results with those of other companies in the financial services industry that have securities and asset management businesses. Morgan Stanley also provides this type of presentation on a managed basis for its Discover business (page 18) in order to provide helpful comparison to other credit card issuers. MORGAN STANLEY Quarterly Institutional Securities, Global Wealth Management Group and Asset Management (1) Combined Income Statement Information (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Investment banking $ 982 $ 1,165 $ 1,138 $ 1,503 $ 1,227 $ 1,913 64 % 56 % $ 2,147 $ 3,140 46 % Principal transactions: Trading 3,088 3,562 2,845 2,318 4,158 4,838 36 % 16 % 6,650 8,996 35 % Investments 300 629 300 578 880 1,004 60 % 14 % 929 1,884 103 % Commissions 920 994 880 976 1,005 1,123 13 % 12 % 1,914 2,128 11 % Asset management, distribution and administration fees 1,268 1,321 1,313 1,338 1,480 1,598 21 % 8 % 2,589 3,078 19 % Servicing income 0 0 0 0 35 42 * 20 % 0 77 * Interest and dividends 9,986 9,534 12,065 11,304 14,196 15,395 61 % 8 % 19,520 29,591 52 % Other 130 120 119 215 236 281 134 % 19 % 250 517 107 % Total revenues 16,674 17,325 18,659 18,232 23,217 26,194 51 % 13 % 33,999 49,411 45 % Interest expense 9,258 9,776 11,593 10,419 13,261 15,706 61 % 18 % 19,034 28,967 52 % Net revenues 7,416 7,549 7,066 7,813 9,956 10,488 39 % 5 % 14,965 20,444 37 % Compensation and benefits 3,998 3,578 3,070 3,287 4,762 4,982 39 % 5 % 7,576 9,744 29 % Occupancy and equipment 207 215 230 250 258 277 29 % 7 % 422 535 27 % Brokerage, clearing and exchange fees 292 340 339 334 361 366 8 % 1 % 632 727 15 % Information processing and communications 258 271 273 282 276 285 5 % 3 % 529 561 6 % Marketing and business development 119 155 146 220 152 199 28 % 31 % 274 351 28 % Professional services 369 448 455 605 416 508 13 % 22 % 817 924 13 % Other 241 190 282 160 254 323 70 % 27 % 431 577 34 % Total non-interest expenses 5,484 5,197 4,795 5,138 6,478 6,940 34 % 7 % 10,681 13,419 26 % Income from continuing operations before gain/(loss) from unconsolidated investees and taxes 1,932 2,352 2,271 2,675 3,478 3,548 51 % 2 % 4,284 7,025 64 % Gain/(loss) from unconsolidated investees (19 ) 23 21 (64 ) (26 ) (20 ) (187 %) 23 % 4 (46 ) * Income before taxes 1,913 2,375 2,292 2,611 3,452 3,528 49 % 2 % 4,288 6,979 63 % Provision for income taxes 611 855 686 607 1,123 1,148 34 % 2 % 1,466 2,271 55 % Income from continuing operations (2) $ 1,302 $ 1,520 $ 1,606 $ 2,004 $ 2,329 $ 2,380 57 % 2 % $ 2,822 $ 4,708 67 % Return on average common equity (3) 24 % 26 % 27 % 32 % 37 % 34 % 25 % 36 % Compensation and benefits as a % of net revenues 54 % 47 % 43 % 42 % 48 % 48 % 51 % 48 % Non-compensation expenses as a % of net revenues 20 % 21 % 24 % 24 % 17 % 19 % 21 % 18 % Pre-tax profit margin (4) 26 % 31 % 32 % 34 % 35 % 34 % 29 % 34 % Number of employees (5) 40,188 40,088 41,416 43,124 44,797 45,845 14 % 2 % (1) Includes the elimination of intersegment activity between Institutional Securities, Global Wealth Management Group and Asset Management. (2) Excludes gain/(loss) from discontinued operations. (3) Refer to page 4 for the allocation of average common equity. (4) Income before taxes, excluding gain/(loss) from unconsolidated investees, as a % of net revenues. (5) Includes Institutional Securities, Global Wealth Management Group, Asset Management and Infrastructure / Company areas. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 17 MORGAN STANLEY Quarterly Discover Income Statement Information (Managed loan basis) (unaudited, dollars in millions) Quarter Ended Percentage Change From: Six Months Ended Percentage Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 2Q07 vs. 2Q06 2Q07 vs. 1Q07 May 31, 2006 May 31, 2007 Change Merchant, cardmember and other fees $ 519 $ 541 $ 579 $ 542 $ 552 $ 551 2 % $ 1,060 $ 1,103 4 % Servicing and securitization income 0 0 0 0 0 0 0 0 Other 143 22 11 18 5 45 105 % * 165 50 (70 %) Total non-interest revenues 662 563 590 560 557 596 6 % 7 % 1,225 1,153 (6 %) Interest revenue 1,475 1,576 1,572 1,544 1,599 1,717 9 % 7 % 3,051 3,316 9 % Interest expense 541 576 619 614 649 747 30 % 15 % 1,117 1,396 25 % Net interest income 934 1,000 953 930 950 970 (3 %) 2 % 1,934 1,920 (1 %) Provision for consumer loan losses 507 372 496 527 482 531 43 % 10 % 879 1,013 15 % Net credit income 427 628 457 403 468 439 (30 %) (6 %) 1,055 907 (14 %) Net revenues 1,089 1,191 1,047 963 1,025 1,035 (13 %) 1 % 2,280 2,060 (10 %) Compensation and benefits 244 224 235 219 230 236 5 % 3 % 468 466 Occupancy and equipment 23 21 23 24 22 24 14 % 9 % 44 46 5 % Information processing and communications 90 96 98 103 94 97 1 % 3 % 186 191 3 % Marketing and business development 119 142 145 198 142 141 (1 %) (1 %) 261 283 8 % Professional services 64 92 93 119 81 113 23 % 40 % 156 194 24 % Other 70 75 85 101 84 91 21 % 8 % 145 175 21 % Total non-interest expenses 610 650 679 764 653 702 8 % 8 % 1,260 1,355 8 % Income before gain/(loss) from unconsolidated investees and taxes 479 541 368 199 372 333 (38 %) (10 %) 1,020 705 (31 %) Gain/(loss) from unconsolidated investees (1 ) 0 (1 ) (1 ) (1 ) (1 ) * (1 ) (2 ) (100 %) Income before taxes 478 541 367 198 371 332 (39 %) (11 %) 1,019 703 (31 %) Provision for income taxes 178 203 125 0 138 123 (39 %) (11 %) 381 261 (31 %) Income from continuing operations $ 300 $ 338 $ 242 $ 198 $ 233 $ 209 (38 %) (10 %) $ 638 $ 442 (31 %) Return on average common equity (1) 26 % 27 % 19 % 15 % 17 % 16 % 27 % 16 % Compensation and benefits as a % of net revenues 22 % 19 % 22 % 23 % 22 % 23 % 21 % 23 % Non-compensation expenses as a % of net revenues 34 % 36 % 42 % 57 % 41 % 45 % 35 % 43 % Pre-tax profit margin (2) 44 % 45 % 35 % 21 % 36 % 32 % 45 % 34 % Number of employees 13,683 13,075 12,933 13,186 13,048 12,488 (4 %) (4 %) (1) Refer to page 4 for the allocation of average common equity. (2) Income before taxes, excluding gain/(loss) from unconsolidated investees, as a % of net revenues. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 18 MORGAN STANLEY The following (pages 19 - 22) present a reconciliation for certain information disclosed on pages 13, 14, 15 and 18. The data is presented on both a "managed" loan basis and as reported under generally accepted accounting principles ("owned" loan basis). Managed loan data assume that the Company's securitized loan receivables have not been sold and presents the results of securitized loan receivables in the same manner as the Company's owned loans.The Company operates its Discover business and analyzes its financial performance on a managed basis.Accordingly, underwriting and servicing standards are comparable for both owned and securitized loans. The Company believes that managed loan information is useful to investors because it provides information regarding the quality of loan origination and credit performance of the entire managed portfolio and allows investors to understand the related credit risks inherent in owned loans and retained interests in securitizations.In addition, investors often request information on a managed basis, which provides a more meaningful comparison to industry competitors. MORGAN STANLEY Quarterly Discover Reconciliation of General Purpose Credit Card Loan Data (1) (unaudited, dollars in millions) Quarter Ended May 31, 2007 Delinquency Rate General Purpose Credit Card Loans: Period End Average Return on Receivables Interest Yield Interest Spread Net Charge-offs 30 Days 90 Days Owned $ 22,548 $ 21,286 3.86 % 10.56 % 5.31 % 3.93 % 2.95 % 1.43 % Securitized 28,717 29,332 2.80 % 13.69 % 8.14 % 4.46 % 3.26 % 1.58 % Managed $ 51,265 $ 50,618 1.62 % 12.38 % 6.96 % 4.24 % 3.13 % 1.52 % Quarter Ended Feb 28, 2007 Delinquency Rate General Purpose Credit Card Loans: Period End Average Return on Receivables Interest Yield Interest Spread Net Charge-offs 30 Days 90 Days Owned $ 22,410 $ 24,672 3.84 % 10.44 % 5.20 % 3.78 % 3.16 % 1.56 % Securitized 28,320 26,718 3.55 % 13.96 % 8.39 % 4.30 % 3.67 % 1.79 % Managed $ 50,730 $ 51,390 1.84 % 12.27 % 6.85 % 4.05 % 3.45 % 1.69 % (1) The table provides a reconciliation of certain managed and owned basis statistical data (period-end and average loan balances, return on receivables, interest yield, interest spread, net charge-off rates, and 30- and 90-day delinquency rates) for the periods indicated. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 19 MORGAN STANLEY Quarterly Discover Reconciliation of General Purpose Credit Card Loan Data (1) (unaudited, dollars in millions) Quarter Ended Nov 30, 2006 Delinquency Rate General Purpose Credit Card Loans: Period End Average Return on Receivables Interest Yield Interest Spread Net Charge-offs 30 Days 90 Days Owned $ 23,588 $ 22,539 3.53 % 10.28 % 5.18 % 3.95 % 3.22 % 1.53 % Securitized 26,703 26,642 2.99 % 13.88 % 8.32 % 4.32 % 3.76 % 1.75 % Managed $ 50,291 $ 49,181 1.62 % 12.23 % 6.86 % 4.15 % 3.51 % 1.65 % Quarter Ended Aug 31, 2006 Delinquency Rate General Purpose Credit Card Loans: Period End Average Return on Receivables Interest Yield Interest Spread Net Charge-offs 30 Days 90 Days Owned $ 22,922 $ 22,424 4.27 % 10.45 % 5.40 % 3.57 % 3.17 % 1.48 % Securitized 26,663 26,339 3.64 % 14.02 % 8.52 % 4.01 % 3.62 % 1.68 % Managed $ 49,585 $ 48,763 1.96 % 12.38 % 7.07 % 3.81 % 3.41 % 1.59 % Quarter Ended May 31, 2006 Delinquency Rate General Purpose Credit Card Loans: Period End Average Return on Receivables Interest Yield Interest Spread Net Charge-offs 30 Days 90 Days Owned $ 21,764 $ 19,664 6.83 % 11.01 % 6.41 % 3.02 % 2.97 % 1.38 % Securitized 26,775 27,643 4.86 % 13.89 % 8.76 % 3.50 % 3.56 % 1.65 % Managed $ 48,539 $ 47,307 2.84 % 12.69 % 7.78 % 3.30 % 3.29 % 1.53 % Quarter Ended Feb 28, 2006 Delinquency Rate General Purpose Credit Card Loans: Period End Average Return on Receivables Interest Yield Interest Spread Net Charge-offs 30 Days 90 Days Owned $ 19,924 $ 21,976 5.54 % 9.87 % 5.41 % 4.54 % 2.97 % 1.36 % Securitized 27,901 25,599 4.75 % 14.08 % 9.20 % 5.51 % 3.79 % 1.79 % Managed $ 47,825 $ 47,575 2.56 % 12.13 % 7.44 % 5.06 % 3.45 % 1.61 % (1) The tables provide a reconciliation of certain managed and owned basis statistical data (period-end and average loan balances, return on receivables, interest yield, interest spread, net charge-off rates, and 30- and 90-day delinquency rates) for the periods indicated. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 20 MORGAN STANLEY Year to Date Discover Reconciliation of General Purpose Credit Card Loan Data (1) (unaudited, dollars in millions) Six Months Ended May 31, 2007 Delinquency Rate General Purpose Credit Card Loans: Period End Average Return on Receivables Interest Yield Interest Spread Net Charge-offs 30 Days 90 Days Owned $ 22,548 $ 22,960 3.85 % 10.50 % 5.25 % 3.85 % 2.95 % 1.43 % Securitized 28,717 28,040 3.15 % 13.82 % 8.26 % 4.38 % 3.26 % 1.58 % Managed $ 51,265 $ 51,000 1.73 % 12.32 % 6.91 % 4.14 % 3.13 % 1.52 % Six Months Ended May 31, 2006 Delinquency Rate General Purpose Credit Card Loans: Period End Average Return on Receivables Interest Yield Interest Spread Net Charge-offs 30 Days 90 Days Owned $ 21,764 $ 20,808 6.15 % 10.41 % 5.89 % 3.82 % 2.97 % 1.38 % Securitized 26,775 26,631 4.80 % 13.98 % 8.97 % 4.46 % 3.56 % 1.65 % Managed $ 48,539 $ 47,439 2.70 % 12.42 % 7.61 % 4.18 % 3.29 % 1.53 % (1) The tables provide a reconciliation of certain managed and owned basis statistical data (period-end and average loan balances, return on receivables, interest yield, interest spread, net charge-off rates, and 30- and 90-day delinquency rates) for the periods indicated. Notes: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 21 MORGAN STANLEY Quarterly Discover Reconciliation of Managed Income Statement Data (1) (unaudited, dollars in millions) Quarter Ended Six Months Ended Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 May 31, 2006 May 31, 2007 Merchant, cardmember and other fees: Owned $ 289 $ 277 $ 312 $ 289 $ 297 $ 261 $ 566 $ 558 Securitization adjustment 230 264 267 253 255 290 494 545 Managed $ 519 $ 541 $ 579 $ 542 $ 552 $ 551 $ 1,060 $ 1,103 Servicing and securitizations income: Owned $ 596 $ 651 $ 565 $ 526 $ 521 $ 601 $ 1,247 $ 1,122 Securitization adjustment (596 ) (651 ) (565 ) (526 ) (521 ) (601 ) (1,247 ) (1,122 ) Managed $ - $ - $ - $ - $ - $ - $ - $ - Other: Owned $ 4 $ 5 $ 13 $ 13 $ 9 $ 9 $ 9 $ 18 Securitization adjustment 139 17 (2 ) 5 (4 ) 36 156 32 Managed $ 143 $ 22 $ 11 $ 18 $ 5 $ 45 $ 165 $ 50 Interest revenue: Owned $ 586 $ 608 $ 642 $ 622 $ 680 $ 704 $ 1,194 $ 1,384 Securitization adjustment 889 968 930 922 919 1,013 1,857 1,932 Managed $ 1,475 $ 1,576 $ 1,572 $ 1,544 $ 1,599 $ 1,717 $ 3,051 $ 3,316 Interest expense: Owned $ 231 $ 220 $ 253 $ 248 $ 287 $ 336 $ 451 $ 623 Securitization adjustment 310 356 366 366 362 411 666 773 Managed $ 541 $ 576 $ 619 $ 614 $ 649 $ 747 $ 1,117 $ 1,396 Provision for consumer loan losses: Owned $ 155 $ 130 $ 232 $ 239 $ 195 $ 204 $ 285 $ 399 Securitization adjustment 352 242 264 288 287 327 594 614 Managed $ 507 $ 372 $ 496 $ 527 $ 482 $ 531 $ 879 $ 1,013 (1) The tables provide a reconciliation of certain managed and owned basis income statement data (merchant, cardmember and other fees, servicing fees, other revenue, interest revenue, interest expense and provision for consumer loan losses) for the periods indicated. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 22 MORGAN STANLEY The following (page 23) presents a reconciliation for adjusted assets. Balance sheet leverage ratios are one indicator of capital adequacy when viewed in the context of a company’s overall liquidity and capital policies. The Company views the adjusted leverage ratio as a more relevant measure of financial risk when comparing financial services firms and evaluating leverage trends. The Company has adopted a definition of adjusted assets that excludes certain self-funded assets considered to have minimal market, credit and/or liquidity risk. These low-risk assets generally are attributable to the Company’s matched book and securities lending businesses. Adjusted assets are calculated by reducing gross assets by aggregate resale agreements and securities borrowed less non-derivative short positions and assets recorded under certain provisions of SFAS No. 140 and FASB Interpretation No. 46 (revised December 2003), “Consolidation of Variable Interest Entities” (“FIN 46R”). The adjusted leverage ratio reflects the deduction from shareholders’ equity of the amount of equity used to support goodwill and intangible assets (as the Company does not view this amount of equity as available to support its risk capital needs). In addition, the Company views junior subordinated debt issued to capital trusts as a component of its capital base given the inherent characteristics of the securities. These characteristics include the long-dated nature (e.g., some have final maturity at issuance of 30 years extendible at the Company’s option by a further 19 years, others have a 60-year final maturity at issuance), the Company’s ability to defer coupon interest for up to 20 consecutive quarters and the subordinated nature of the obligations in the capital structure. The Company also receives rating agency equity credit for these securities. MORGAN STANLEY Quarterly Reconciliation of Adjusted Assets (unaudited, dollars in millions, except ratios) Quarter Ended Feb 28, 2006 May 31, 2006 Aug 31, 2006 Nov 30, 2006 Feb 28, 2007 May 31, 2007 Total assets $ 959,950 $ 1,027,419 $ 1,029,354 $ 1,121,192 $ 1,182,061 $ 1,200,609 Less: Securities purchased under agreements to resell (176,260 ) (190,289 ) (171,547 ) (174,866 ) (192,038 ) (142,784 ) Securities borrowed (252,896 ) (274,581 ) (283,024 ) (299,631 ) (277,093 ) (252,213 ) Add: Financial instruments sold, not yet purchased 149,561 159,822 152,979 183,119 157,807 166,549 Less: Derivative contracts sold, not yet purchased (42,928 ) (48,747 ) (47,017 ) (57,491 ) (51,574 ) (58,919 ) Subtotal 637,427 673,624 680,745 772,323 819,163 913,242 Less: Cash and securities deposited with clearing organizations or segregated under federal and other regulations or requirements (1) (38,300 ) (46,612 ) (43,986 ) (29,565 ) (35,739 ) (47,114 ) Assets recorded under certain provisions of SFAS No.140 and FIN 46 (78,925 ) (90,046 ) (89,649 ) (100,236 ) (124,163 ) (155,692 ) Goodwill and intangible assets (2,873 ) (2,932 ) (2,943 ) (3,443 ) (4,262 ) (4,132 ) Adjusted assets $ 517,329 $ 534,034 $ 544,167 $ 639,079 $ 654,999 $ 706,304 Common equity $ 30,103 $ 32,118 $ 33,072 $ 34,264 $ 36,854 $ 38,411 Preferred equity 0 0 1,100 1,100 1,100 1,100 Shareholders' equity 30,103 32,118 34,172 35,364 37,954 39,511 Junior subordinated debt issued to capital trusts (2) 3,783 3,784 3,784 4,884 4,885 4,874 Subtotal 33,886 35,902 37,956 40,248 42,839 44,385 Less: Goodwill and intangible assets (2,873 ) (2,932 ) (2,943 ) (3,443 ) (4,262 ) (4,132 ) Tangible shareholders' equity $ 31,013 $ 32,970 $ 35,013 $ 36,805 $ 38,577 $ 40,253 Leverage ratio (3) 31.0x 31.2x 29.4x 30.5x 30.6x 29.8x Adjusted leverage ratio (4) 16.7x 16.2x 15.5x 17.4x 17.0x 17.5x (1) In the second quarter of fiscal 2007, the adjusted assets calculation was revised in order to reduce gross assets by the full amount of cash and securities deposited with clearing organizations or segregated under federal and other regulations or requirements.All prior periods have been restated to conform to the current presentation. (2) The Company views the junior subordinated debt issued to capital trusts as a component of its equity capital base given the inherent characteristics of the securities.These characteristics include the long dated nature (some have final maturity at issuance of thirty years extendible at the Company's option by a further nineteen years, others have a sixty year final maturity at issuance), the Company's ability to defer coupon interest for up to 20 consecutive quarters, and the subordinated nature of the obligations in the capital structure.The Company also receives rating agency equity credit for these securities. (3) Leverage ratio equals total assets divided by tangible shareholders' equity. (4) Adjusted leverage ratio equals adjusted total assets divided by tangible shareholders' equity. Note: Certain reclassifications have been made to prior period amounts to conform to the current presentation. Refer to Legal Notice page 25. 23 MORGAN STANLEY This page represents an addendum to the 2Q 2007 Financial Supplement. Fiscal 2007 compensation expense primarily includes the amortization related to fiscal 2004 awards, as well as fiscal 2005 awards and fiscal 2006 awards granted to non-retirement-eligible employees, and an accrual for the estimated full cost of fiscal 2007 year-end equity awards expected to be granted to retirement-eligible employees in December 2007. Awards to non-retirement-eligible employees will be amortized over the period from the grant date to the earlier of the employee's retirement eligibility date or the vesting date specified in the award terms. For a further discussion of the Company's previous accounting for stock-based compensation, see the Company's Form 10-K for the fiscal year ended November 30, 2006. Illustration of Standard Equity Award Amortization to Non-Retirement-Eligible and Retirement-Eligible Employees Non-Retirement-Eligible Employees - Fiscal Year Ended Year of Award Nov 30, 2003 Nov 30, 2004 Nov 30, 2005 Nov 30, 2006 Nov 30, 2007 Nov 30, 2008 Nov 30, 2009 Cumulative Amort. By Grant 2003 28 % 28 % 28 % 15 % 1 % 0 % 0 % 100 % 2004 28 % 28 % 28 % 15 % 1 % 0 % 100 % 2005 40 % 40 % 18 % 2 % 100 % 2006 40 % 40 % 18 % 98 % 2007 40 % 40 % 80 % 2008 40 % 40 % Retirement-Eligible Employees - Fiscal Year Ended Year of Award Nov 30, 2003 Nov 30, 2004 Nov 30, 2005 Nov 30, 2006 Nov 30, 2007 Nov 30, 2008 Nov 30, 2009 Cumulative Amort. By Grant 2003 28 % 28 % 28 % 15 % 1 % 0 % 0 % 100 % 2004 28 % 28 % 28 % 15 % 1 % 0 % 100 % 2005 100 % 0 % 0 % 0 % 100 % 2006 100 % 0 % 0 % 0 % 100 % 2007 100 % 0 % 0 % 100 % 2008 100 % 0 % 100 % 2009 100 % 100 % Note: The actual fiscal impact depends on several factors including, but not limited to, forfeitures, award terms and modifications. Refer to Legal Notice page 25. 24 MORGAN STANLEY Legal Notice This Financial Supplement contains financial, statistical and business-related information, as well as business and segment trends. The information should be read in conjunction with the Company's second quarter earnings press release issued June 20, 2007.
